        Case 3:18-cv-02187-IM        Document 81   Filed 05/29/20   Page 1 of 3




Jennifer Rust Murray, OSB #100389
Email: jmurray@terrellmarshall.com
Beth E. Terrell, Admitted Pro Hac Vice
Email: bterrell@terrellmarshall.com
Adrienne D. McEntee
Email: amcentee@terrellmarshall.com
TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603

Frank S. Hedin, Admitted Pro Hac Vice
Email: fhedin@hedinhall.com
David W. Hall
Email: dhall@hedinhall.com
HEDIN HALL LLP
1395 Brickell Ave, Ste. 1140
Miami, Florida 33131
Telephone: (305) 357-2107
Facsimile: (305) 200-8801

Attorneys for Plaintiff and the Putative Class

                           UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                    PORTLAND DIVISION

AMANDA LUNDBOM, individually and on              NO. 3:18-cv-02187-SI
behalf of all others similarly situated,
                                                 PLAINTIFF’S NOTICE OF APPEAL
                      Plaintiff,
                                                 CLASS ACTION
       v.

SCHWAN’S HOME SERVICE, INC.; and
SCHWAN’S COMPANY,

                      Defendants.




PLAINTIFF’S NOTICE OF APPEAL - 1
CASE NO. 3:18-CV-02187-SI
        Case 3:18-cv-02187-IM       Document 81       Filed 05/29/20    Page 2 of 3




       NOTICE IS HEREBY GIVEN that Plaintiff Amanda Lundbom appeals to the United

States Court of Appeals for the Ninth Circuit from the Opinion and Order (ECF No. 79) and

Judgment (ECF No. 80) entered by the district court on May 26, 2020, dismissing this action

with prejudice, and from all interlocutory orders, decisions, determinations, and conclusions,

whether written or oral, issued prior to the Court’s Opinion and Order and Judgment.

       RESPECTFULLY SUBMITTED AND DATED this 29th day of May, 2020.

                                       HEDIN HALL LLP

                                       By: /s/ Frank S. Hedin, Admitted Pro Hac Vice
                                           Frank S. Hedin, Admitted Pro Hac Vice
                                           Email: fhedin@hedinhall.com
                                           David Hall
                                           Email: dhall@hedinhall.com
                                           1395 Brickell Avenue, Ste 1140
                                           Miami, Florida 33131
                                           Telephone: (305) 357-2107
                                           Facsimile: (305) 200-8801

                                            Beth E. Terrell, Admitted Pro Hac Vice
                                            Email: bterrell@terrellmarshall.com
                                            Jennifer Rust Murray, OSB #100389
                                            Email: jmurray@terrellmarshall.com
                                            Adrienne D. McEntee, Admitted Pro Hac Vice
                                            Email: amcentee@terrellmarshall.com
                                            TERRELL MARSHALL LAW GROUP PLLC
                                            936 North 34th Street, Suite 300
                                            Seattle, Washington 98103-8869
                                            Telephone: (206) 816-6603
                                            Facsimile: (206) 319-5450

                                            Attorneys for Plaintiff and the Putative Class




PLAINTIFF’S NOTICE OF APPEAL - 2
CASE NO. 3:18-CV-02187-SI
        Case 3:18-cv-02187-IM        Document 81        Filed 05/29/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, Frank S. Hedin, hereby certify that on May 29, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification to all counsel

of record.

Dated: May 29, 2020                          By: /s/ Frank S. Hedin (pro hac vice)
                                                   Frank S. Hedin
                                                   Attorney for Plaintiff




PLAINTIFF’S NOTICE OF APPEAL - 3
CASE NO. 3:18-CV-02187-SI
